DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-9, 11, 12, 15 have been canceled. Claims 10, 13, 14, 16-19 are pending and under consideration. 
Applicant's arguments filed 6-16-21 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Specification
The title has been changed to more closely reflect the claimed subject matter. 
Claim Rejections - 35 USC § 112
Claims 10, 13, 14, 16-19 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for administering pluripotent cells to a mammal that has had an aneurism, does not reasonably provide enablement for administering pluripotent cells to a mammal that has had an aneurism such that a therapeutic effect occurs, or obtaining a therapeutic effect on an aneurism via any route of administration. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The specification does not enable treating or preventing any visceral, peripheral artery, cerebral, or coronary artery aneurysm in any mammal or subject by 
Claim 10 is limited to treating/preventing any visceral, peripheral artery, cerebral, or coronary artery aneurysm. Dependent claim 13 requires the visceral, peripheral artery, cerebral, or coronary artery aneurysm is an aortic aneurysm. 
Claim 10 by administering SSEA3+ pluripotent cells to a mammal or cultured MSCs to “a subject in need thereof”. As such, claim 10 is limited to administering SSEA3+ cells to any mammal or administering MSC to any subject. “Subject” encompasses any vertebrate or invertebrate, i.e. insects, fish, amphibians, reptiles, birds and mammals. 
The concept of SSEA3+ pluripotent cells derived from mesenchymal tissue is a product-by-process embedded into a method claim. The claim does not require an active step of deriving the pluripotent cells from mesenchymal cell. Accordingly, claim 10 encompasses using any SSEA3+ pluripotent cell that has the same structure and function as a SSEA3+ pluripotent cell derived from mesenchymal tissue. 
Claim 10 also encompasses administering the “therapeutically effective amount” of pluripotent or mesenchymal stem cells via any route of administration regardless of the location of the vascular disease or aneurism. 
Example 3 (pg 16) describes intravenous injection of SSEA3+ pluripotent (Muse) cells to a mouse model of aortic aneurysm. Example 3 does not teach intravenous administration of Muse cells to the aortic aneurysm caused treatment. Example 3 and the specification as a whole do not teach a “therapeutically effective amount” of SSEA3+ pluripotent cells, specifically an amount of Muse cells required to target and 
Given the lack of guidance in the specification, it would have required those of skill undue experimentation to treat or prevent any visceral, peripheral artery, cerebral, or coronary artery aneurysm in any mammal or subject by administering a “therapeutically effective amount” of SSEA3+ pluripotent cells or MSCs as required in claim 10. 
Response to argument
Applicants argue paragraph 30, Example 2, 8, 9, and 15 teach SSEA3+ pluripotent cells (i.e. Muse cells) migrate and engraft to injured organs. Applicants’ argument is not persuasive. The claims are not limited to treatment of aneurysms or using Muse cells; the claims also encompass preventing aneurysms and using MSCs. Para 30 and Examples 2, 8, 9, and 15 do not teach systemic or any other route therapeutic as required in claim 10.  
Applicants argue Example 3 describes intravenous injection of Muse cells to the mouse model of aortic aneurysm. Applicants’ argument is not persuasive. The claims are not limited to treatment of aneurysms or using Muse cells; the claims also encompass preventing aneurysms and using MSCs. Example 3 does not teach intravenous administration of Muse cells to the aortic aneurysm caused treatment. Example 3 and the specification as a whole do not teach the “therapeutically effective amount” of SSEA3+ pluripotent cells required to target an aortic aneurysm by systemic delivery. Example 3 and the specification as a whole do not correlate systemic administration to any other route of administration. Example 3 and the specification as a whole do not correlate the aortic aneurysm model to any subject with a visceral, peripheral artery, cerebral, or coronary artery aneurysm as required in claim 10. 
The question is not whether those of skill would be able to administer SSEA3+ pluripotent cells or MSCs to a subject with an aneurysm. The question is whether the specification provided adequate guidance for those of skill to treat or prevent aneurysms, specifically treating any visceral, peripheral artery, cerebral, or coronary artery aneurysm using any route of administration as encompassed by claim 10 or preventing any aneurysm by any means.

Claim Rejections - 35 USC § 102
The rejection of claims 10 and 19 under 35 U.S.C. 102a1 as being anticipated by Masayori (JP 2015159895) has been withdrawn. Masayori administered MUSE cells, 
Claims 10, 13-14, 16-19 are rejected under 35 U.S.C. 102a1 as being anticipated by Yamawaki-Ogata (Eur. J. Cardio-Thoracic Surgery, 2014, Vol. 45, e156-165) as supported by Daugherty (J Clin Invest., 2000, Vol. 105, No. 11, pg 1605-1612) and Signore (2002/0022055). 
Yamawaki-Ogata administered MSCs into a subject to treat aortic aneurysms in mice. 
The phrase “wherein the aneurysm is visceral aneurysm, peripheral artery aneurysm, cerebral aneurysm, or coronary artery aneurysm” in claim 10 has been included because dependent claim 13 teaches an aortic aneurysm further limits the aneurysm in claim 10, i.e. claim 13 says an aortic aneurysm is a species of visceral, peripheral artery, cerebral, or coronary artery aneurysm. 
Yamawaki-Ogata administered a “therapeutically effective amount of MSCs” as required in claim 10 as shown by treatment of the aneurysm in the mice. 
Claim 13 has been included because it requires the aneurysm is an aortic aneurysm which is expressly taught by Yamawaki-Ogata. 
The aneurysms were “abdominal aortic aneurysms” as required in claim 14 as shown by Daugherty (abstract) cited by Yamawaki-Ogata as the mouse model of aneurysm.  
They are also “saccular” as required in claim 16 as shown by the photos in Yamawaki-Ogata and Daugherty. 

Claim 18 has been included because inflammation is a prominent feature of abdominal aortic aneurysms (Signore, para 105); therefore, the abdominal aortic aneurysm model of Yamawaki-Ogata MUST inherently be an “inflammatory aneurysm” as required in claim 18. 
Claim 19 has been included because it further limits the pluripotent cell without excluding the use of MSCs.
Response to arguments
Applicants argue Yamawaki-Ogata did not teach every element of the claim. Applicants’ argument is not persuasive for reasons set forth above. 

Claims 10, 13, 14, 17-19 as amended remain rejected under 35 U.S.C. 102a1 as being anticipated by Westenfelder (2011/0117064). 
Westenfelder administered MSCs into a subject to treat aortic aneurysms (abstract; para 78). 
The phrase “wherein the aneurysm is visceral aneurysm, peripheral artery aneurysm, cerebral aneurysm, or coronary artery aneurysm” in claim 10 has been included because dependent claim 13 teaches an aortic aneurysm further limits the aneurysm in claim 10, i.e. claim 13 says an aortic aneurysm is a species of visceral, peripheral artery, cerebral, or coronary artery aneurysm. 

Claims 13 and 14 have been included because they require the aneurysm is an aortic aneurysm which is expressly taught by Westenfelder. All aortic aneurysms are either abdominal or thoracic as required in claim 14. 
Any aneurysm MUST be either a “true” or “false” aneurysm as required in claim 17. 
Claim 18 has been included because inflammation is inherently a prominent feature of aortic aneurysms; therefore, the aortic aneurysm of Westenfelder MUST inherently be an “inflammatory aneurysm” as required in claim 18. 
Claim 19 has been included because it further limits the pluripotent cell without excluding the use of MSCs.
Response to arguments
Applicants argue Westenfelder did not teach every element of the claim. Applicants’ argument is not persuasive for reasons set forth above. 

Claim Rejections - 35 USC § 103
Claims 10, 13, 14, 16-19 remain rejected under 35 U.S.C. 103 as being unpatentable over Yamawaki-Ogata (Eur. J. Cardio-Thoracic Surgery, 2014, Vol. 45, e156-165) as supported by Daugherty (J Clin Invest., 2000, Vol. 105, No. 11, pg 1605-1612) and Signore (2002/0022055) in view of Swaye (Circulation, 1983, Vol. 67, No. 1, pg 134). 

Yamawaki-Ogata did not teach treating coronary artery aneurysms as required in claim 10 as amended. 
However, treating coronary artery aneurysms was well known in the art as described by Swaye. Thus it would have been obvious to those of ordinary skill in the art at the time of filing to administer MSCs to a subject to treat aneurysms as described by Yamawaki-Ogata, specifically coronary artery aneurysms described by Swaye. Those of ordinary skill in the art at the time of filing would have been motivated to treat the coronary artery aneurysms described by Swaye instead of aortic aneurisms described by Yamawaki-Ogata to save more lives. 
In another interpretation, it would have been obvious to make the aneurysm in a mouse as described by Yamawaki-Ogata in the coronary artery as described by Swaye. Those of ordinary skill in the art at the time of filing would have been motivated to make the aneurysm in the coronary artery instead of the aorta to model coronary artery aneurysms in humans. 
The aneurysms were “abdominal aortic aneurysms” as required in claim 14 as shown by Daugherty (abstract); Daugherty is cited by Yamawaki-Ogata as the mouse model of aneurysm.  
They are also “saccular” as required in claim 16 as shown by the photos in Yamawaki-Ogata and Daugherty. 

Claim 18 has been included because inflammation is a prominent feature of abdominal aortic aneurysms (Signore, para 105); therefore, the abdominal aortic aneurysm model of Yamawaki-Ogata MUST inherently be an “inflammatory aneurysm” as required in claim 18. 
Claim 19 has been included because it further limits the pluripotent cell without excluding the use of MSCs. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 
Response to arguments
Applicants argue the phrase “therapeutically effective amount” of SSEA-3-positive pluripotent cells derived from MSCs in claim 10 is limited to cells enriched by sorting or culturing (pg 8-9 of the response filed 6-16-21). Applicants’ argument is no persuasive. Pg 14, lines 5-10, suggests that when the cells are administered to humans, bone marrow aspirates are collected, cultured to obtain adherent cells, and proliferated until “a therapeutically effective amount of Muse cells can be obtained”. In this case, the cells claimed are derived from any mesenchymal tissue and are not limited to those derived from bone marrow; the subject claimed is a mammal (line 4) or a subject (line 5) – the claims are not limited to treating a human as described in paragraph 27; the cells claimed are any pluripotent cells expressing SSEA – they are not limited to Muse cells described in paragraph 27. Paragraph 27 does not teach the “therapeutically effective 

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632